Exhibit 10.4

AMENDMENT TO SAMSON RESOURCES CORPORATION

CHANGE IN CONTROL SEVERANCE PLAN FOR OFFICERS

THIS AMENDMENT TO THE SAMSON RESOURCES CORPORATION CHANGE IN CONTROL SEVERANCE
PLAN FOR OFFICERS (“Amendment”) is effective of November 14, 2014 (the
“Effective Date”).

On January 1, 2014, the Company adopted the Samson Resources Corporation Change
in Control Severance Plan for Officers (the “Plan”). The Company hereby amends
the Plan as set forth herein:

 

1. Section 1.7 shall be amended as follows, effective September 1, 2015:

“Change in Control” means (i) the sale of all or substantially all (i.e., at
least 80%) of the assets (in one transaction or a series of related
transactions) of Samson Resources Corporation (“SRC”), a corporation controlled
by affiliates of Kohlberg Kravis Roberts & Co. L.P., Itochu Corporation, Natural
Gas Partners L.P. and Crestview Partner L.P. (together, the “Sponsors”) or
Samson Investment Company (“SIC”), as applicable, which, based on transactions
consummated as of September 1, 2015, are held by SRC, SIC or any of their
respective Subsidiaries or any entity that is controlled by SRC or SIC and are
not as of such date contemplated for sale, to any Person (or group of Persons
acting in concert), other than to the Sponsors or their Affiliates; or (ii) a
merger, recapitalization or other sale (in one transaction or a series of
related transactions) by the Company, the Sponsors or any of their respective
Affiliates (which includes, for the avoidance of doubt, SIC), to a Person (or
group of Persons acting in concert) of equity interests or voting power that
results in any Person (or group of Persons acting in concert) (other than the
Sponsors or their Affiliates) owning more than 50% of the equity interests or
voting power of the Company or SIC, as applicable (or any resulting company
after a merger). For purposes of determining if an asset is sold under clause
(i) above, the sale of primary equity securities in a direct or indirect
subsidiary of SRC or SIC to the public or a third party shall not be deemed to
be an asset sale; provided, however, that a sale of secondary equity securities
in any such subsidiary shall be considered an asset sale to the extent of such
sale. For the avoidance of doubt, none of an initial public offering, stock
dividend, stock split or any other similar corporate event shall alone
constitute a Change in Control.

 

2. Section 2.5 shall be amended as follows, effective immediately:

Coordination of Benefits. Notwithstanding anything set forth herein to the
contrary, to the extent that any severance payable under a plan or agreement
covering a Participant as of the date such Participant becomes eligible to
participate in the Plan is subject to the provisions of Section 409A of the
Code, then to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, the portion of the Cash Payment equal
to such other



--------------------------------------------------------------------------------

amount shall instead be paid in the form provided for in such other plan or
agreement. Further, to the extent, if any, that provisions of the Plan affect
the time or form of payment of any amount under Section 409A of the Code, then
to the extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, if the Change in Control does not constitute a change
in control event under Section 409A of the Code, the time and form (but not the
amount) of payment shall be the time and form that would have been applicable in
absence of a Change in Control.

In witness whereof, the undersigned officer of the Company hereby certifies that
the Plan was amended on November 14, 2014.

 

/s/ Randy L. Limbacher Randy L. Limbacher